[Cite as Ruiz v. Musa, 2022-Ohio-335.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                  LAKE COUNTY

CHELSEA K. RUIZ,                                 CASE NO. 2022-L-003

                 Plaintiff-Appellant,
                                                 Civil Appeal from the
        -v-                                      Court of Common Pleas,
                                                 Domestic Relations Division
DANIEL MUSA,

                 Defendant-Appellee.             Trial Court No. 2013 DR 000189


                                         MEMORANDUM
                                           OPINION

                                     Decided: February 7, 2022
                                    Judgment: Appeal dismissed


Cory R. Hinton, Hanahan & Hinton, LLC, 8570 Mentor Avenue, Mentor, OH 44060 (For
Plaintiff-Appellant).

Jon D. Axelrod, Axelrod Law Office, 7976 Tyler Boulevard, Mentor, OH 44060 (For
Defendant-Appellee).

Denise Cook, 154 East Aurora Road, PMB #231, Northfield, OH 44067 (Guardian Ad
Litem).


MARY JANE TRAPP, J.

        {¶1}    Appellant, Chelsea K. Ruiz, through counsel, filed an appeal on January 7,

2022, from a Lake County Court of Common Pleas, Domestic Relations Division, entry.

        {¶2}    App.R. 3(A) expressly states that the only jurisdictional requirement for filing

a valid appeal is to file it within the time allowed by App.R. 4. The Supreme Court has

held that the failure to comply with the time requirements of App.R. 4(A) is a jurisdictional
defect, which is fatal to an appeal. In re H.F., 120 Ohio St.3d 499, 2008-Ohio-6810, ¶ 17,

citing State ex rel. Pendell v. Adams Cty. Bd. of Elections, 40 Ohio St.3d 58, 60 (1988).

       {¶3}   “Subject to the provisions of App.R. 4(A)(3), a party who wishes to appeal

from an order that is final upon its entry shall file the notice of appeal required by App.R.

3 within 30 days of that entry.” See App.R. 4(A)(1). Civ.R. 58(B) directs the clerk of

courts to serve the parties with notice of the entry within three days of entering the

judgment upon the journal. If Civ.R. 58(B) service does not occur within three days, the

time to appeal does not begin to run until service is made and noted in the appearance

docket. Coles v. Lawyers Title Ins. Corp., 163 Ohio App.3d 659, 664, 2005-Ohio-5360.

       {¶4}   Here, the record shows the trial court issued its entry on December 7, 2021.

The clerk of courts noted on the appearance docket that notice of the entry under Civ.R.

58(B) was issued to the parties on December 10, 2021. Since appellant was served

within the three-day period required in Civ.R. 58(B), the thirty-day period began to run on

the date of entry of judgment i.e., December 7, 2021. The deadline for appellant to file

his notice of appeal was January 6, 2022, which was not a holiday or a weekend. Thus,

appellant’s January 7, 2022 appeal was untimely filed.

       {¶5}   This court is not empowered to extend the time deadline in civil cases.

Pendell, supra at 60; see also App.R. 14(B).

       {¶6}   Based upon the foregoing, this appeal is hereby sua sponte dismissed

pursuant to App.R. 4(A)(1).



MATT LYNCH, J.,
JOHN J. EKLUND, J.,
concur.
                                             2

Case No. 2022-L-003